Name: Commission Regulation (EEC) No 3180/90 of 30 October 1990 opening an invitation to tender for the reduction in the levy on maize imported from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 90 Official Journal of the European Communities No L 304/65 COMMISSION REGULATION (EEC) No 3180/90 of 30 October 1990 opening an invitation to tender for the reduction in the levy on maize imported from third countries 2. The invitation to tender shall be open until 20 December 1990 . During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize into Spain in the years 1987 to 1990 ; whereas, so that this commitment can be met, use should be made of the possibility opened by Regulation (EEC) No 1799/87 of fixing a reduction in the import levy on the product in question by invitation to tender ; Whereas, pursuant to Article 3 (3) of Regulation (EEC) No 1799/87, the reduction in the levy is to be applied to maize imported into Spain under cover of a licence valid in that Member State alone ; Whereas the specific additional rules required for administering the invitation to tender should be laid down, in particular rules on the lodging by operators and the release of securities against fulfilment of their obliga ­ tions, and in particular the obligation to process or use the imported product in Spain ; Whereas, with a view to facilitating the marketing of the Community production, it was agreed with representatives of the United States of America that the importation of the quantities remaining from 1990 may take place during the period from 1 January to 30 April 1991 ; Whereas, with a view to avoiding any disturbances on the Spanish market, the staggering of imports until the month of April should be facilitated ; whereas the reduc ­ tion in the levy should, for that purpose, be increased by the amount of the monthly increases ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 2 1 . Tenders shall be lodged in writing with the compe ­ tent authority against a receipt or forwarded to that autho ­ rity by telex, telegram or telefax. 2 . Tenders shall indicate :  the weekly invitation in response to which they are made,  the name and exact address of the tenderer, with telex or telefax number,  the type and quantity of the product to be imported,  the reduction in the import levy proposed, in ecus per . tonne,  the origin of the maize to be imported. 3 . Tenders shall be valid only if : (a) they do not exceed the maximum quantity available for each closing date for the submission of applica ­ tions ; (b) evidence is provided before expiry of the time limit for submission that the tenderer has lodged a security for an amount per tonne equal to that of the reduc ­ tion proposed in the tender ; (c) they are accompanied by a written undertaking to lodge with the competent authority within two days of receipt of notification of award as mentioned in Article 4 (3) an application for an import licence for the quantities awarded together with an application for advance fixing of the levy at the reduced rate proposed in the tender and an application for advance fixing of the Spanish monetary compensatory amounts ; . (d) they are for at least 25 000 tonnes . 4. Tenders not meeting the requirements set out in paragraphs 1 , 2 and 3 or incorporating terms other than those provided for in the notice of invitation to tender shall not be valid. Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy on maize to be imported into Spain. (&gt;) OJ No L 170, 30. 6. 1987, p. 1 . 5 . Once submitted, tenders may not be withdrawn. No L 304/66 Official Journal of the European Communities 1 . 11 . 90 Article 3 1 . By way of derogation from Article 21 (1 ) of Commission Regulation (EEC) No 3719/88 ('), import licences shall, for the purposes of determining their term of validity, be deemed to have been issued on the closing date for the submission of tenders . 2 . Import licences issued in connection with awards made under this invitation to tender shall be valid from 1 Janaury to 30 April 1991 . 3 . By way of derogation from Article 9 of Regulation (EEC) No 3719/88, rights conferred by import licences as referred to in this Article shall not be transferable. Article 4 1 . on the basis of tenders submitted and forwarded, the Commission shall decide in accordance with the proce ­ dure laid down in Article 26 of Council Regulation (EEC) No 2727/75 Q :  either to set a maximum reduction in the import levy, or  to make no award. Where a maximum reduction in the import levy is set, awards shall be made to the tenderer or tenderers offering the maximum or a smaller reduction . 2. The amount of the reduction in the levy awarded in accordance with paragraph 1 is increased by :  ECU 3 per tonne for maize imported during the month of January 1991 ,  ECU 4,5 per tonne for maize imported during the month of February 199.1 ,  ECU 6 per tonne for maize imported during the month of March 1991 ,  ECU 7,5 per tonne for maize imported during the month of April 1991 . 3 . As soon as the Commission has reached a decision as referred to in paragraph 1 , the competent Spanish authority shall notify all tenderers in writing of the outcome of their tenders. within the time limit laid down, a licence shall be issued for the quantities for which has been awarded a contract. 2. Where the undertaking referred to in Article 2 (3) (c) is not fulfilled, the tendering security shall be forfeit. Article 6 1 . Tendering securities shall be released : (a) where the tender is not accepted ; (b) where the tenderer provides evidence by means of a sales invoice to a processor or consumer in Spain that the products imported have been processed or used in Spain ; (c) where the successful tenderer provides evidence that the product imported has become unfit for any use or where import cannot be effected for reasons of force majeure. 2. Article 33 of Regulation (EEC) No 3719/88 shall apply to securities . Article 7 Tenders lodged must be forwarded by the competent Spanish authority to the Commission to arrive not more than two hours after the time limit laid down in the notice of invitation to tender for the lodging of tenders under weekly invitation . They must be forwarded in the form shown in the Annex. Should no tenders be received, Spain shall inform the Commission within the time limit referred to in the first paragraph. Article 8 The times laid down in this Regulation shall be Brussels time . Article 9 Commission Regulation (EEC) No 3932/89 (3) is hereby repealed. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 5 1 . Where the successful tenderer lodges an application for an import licence as referred to in Article 2 (3) (c) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 331 , 2. 12. 1988, p. 1 . 2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 375, 23 . 12. 1989, p. 87. 1 . 11 . 90 Official Journal of the European Communities No L 304/67 ANNEX Weekly invitation to tender for the reduction in the levy on maize imported from third countries (Regulation (EEC) No 3180/90) Deadline for submission of tenders (date/time) 1 2 3 * 4 5 Numbering of tenderers Quantity (tonnes) Reduction in import levy MCA fixed in advance Origin of the cereals 1 2 3 4 5 etc.